DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tadashi Horie, Esq., on March 23, 2022.

Please amend claim 1 as follows.

1. (Currently amended) A current sensing device comprising:
	tiers of insulating layers laminated one over another, wherein at least one tier of insulating layers has an opening s forms a chamber inside the tiers;
	a current sensing element placed inside the chamber formed in the at least one [[tire]]tier of insulating layers, wherein the current sensing element is formed in a planar shape extensive in a length direction and a width direction perpendicular to the length direction and comprises two electrodes and a resistive element sandwiched between the two electrodes in the length direction[[,]]; and[[;]]
	a pair of planar current wires placed apart from each other within the tiers of insulating layers so that there is at least one insulating layer present between the pair of planar current wires and the current sensing element, wherein the air of planar current wires are arranged on the at least one insulating layer so as to overlap over the electrodes of the current sensing element with the at least one insulating layer therebetween, the pair of planar current wires being connected to an outside power source;
	two groups of electrically conductive vias formed through the at least one insulating layer, wherein the two groups of electrically conductive vias each collectively function as an electrical conductor between one of the planar current wires and the current sensing element so that electrical current from the outside power source flows through one of the another of the electrodes and then through the other of the pair of planar current wires, and wherein each group of electrically conductive vias are arranged in a matrix having more than one electrically conductive via
	a pair of columnar voltage sensing vias extending through at least one of the tiers of insulating layers so as to expose tops of the pair of columnar voltage sensing vias from the top of the tiers of insulating layers, the pair of columnar voltage sensing vias having bottoms electrically connected, respectively, to the electroes of the current sensing element so that the shunt voltage is detectable across the tops of the pair of voltage sensing vias.

Response to Amendment

This action is a response to the amendment filed by Applicant on 3/10/2022, which has been entered.  Claims 1-6 are pending for examination.



Allowable Subject Matter

Claims 1-6 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	Japanese Patent Application JP2013127736A (Publication JP2015002333A) to Banba et al., which discloses a resistor built-in circuit board and current detection module including the same, having a current sensing element, insulating layers, and vias, but lacking current wires overlapping electrodes of the current sensing element with an insulating layer in between;
	United States Patent No. 8,400,139 to Ausserlechner discloses a sensor package having a sensor chip, insulating layers, and vias, but lacking current wires overlapping electrodes of the current sensing element with an insulating layer in between; and
	United States Patent App. Pub. No. 2012/0068296 to Takaya et al. discloses a semiconductor device having a current sensing 

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A current sensing device comprising . . . wherein the air of planar current wires are arranged on the at least one insulating layer so as to overlap over the electrodes of the current sensing element with the at least one insulating layer therebetween,"
	in combination with all other limitations.

Claims 2-6 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/26/2022